Citation Nr: 0739649	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2005, a statement of the 
case was issued in December 2005, and a substantive appeal 
was received in February 2006.  


FINDING OF FACT

Chronic low back disability was not manifested during active 
service or for many years thereafter, nor is current low back 
disability otherwise related to such service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active service, nor may low back disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in July 
2004.  A subsequent notification was sent in March 2006.  The 
claim was subsequently readjudicated in a June 2006 
supplemental statement of the case, following the provision 
of notice.  

The July 2004 and March 2006 notifications collectively 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology, 
and afforded the veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that in July 1966, the 
veteran was seen and treated for a lumbosacral strain after 
he slipped and fell and had low back pain.  Service medical 
records do not reflect any follow-up treatment or any other 
complaints related to the lumbosacral strain.  A March 1967 
examination performed for separation purposes reflects that 
his 'spine, other musculoskeletal' was clinically evaluated 
as normal.  

In March 2006, the veteran underwent a VA examination.  The 
veteran stated that he was a cook in his active military 
service in July 1966 when he injured his low back lifting 
pots of potatoes when he slipped and fell.  He had 
consultations and treatments with pain medications during 
that time and he was diagnosed with lumbosacral strain and 
herniated nucleus pulposus was ruled out.  He did not have 
any follow-up.  He had no current treatment for his condition 
at the time of the examination.    

As part of the examination, the veteran underwent an x-ray on 
his lumbosacral spine.  The x-ray revealed anatomic alignment 
of the lumbar spine with no focal osseous lesions.  There was 
moderate degenerative disc disease and facet hypertrophy at 
the L3-S1 levels.  

In April 2006, the veteran underwent a VA MRI of the lumbar 
spine.  The MRI revealed straightening of the lumbar spine 
with mild narrowing of the intervertebral disc space sparing 
L1-2.  There was mild spondylosis and diffuse disc 
desiccation.  
The examiner diagnosed degenerative osteoarthritis of the 
lumbosacral spine with left leg radiculopathy.  The examiner 
opined that the current low back condition was less likely 
than not a result of injury with treatment on his low back 
during his active duty service.  The examiner based this 
opinion on the rationale that degenerative disc disease of 
the lumbosacral spine and osteoarthritis usually is a result 
of wear and tear of the low back and aging process.  

The veteran has claimed that he has been "living with" the 
disability for over 35 years.  He has stated that he had not 
reported these problems to any physicians since he left 
service.

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  Service medical records reflect that the 
veteran was treated for a lumbosacral strain in July 1966.  
Service medical records do not reflect any follow-up 
treatment or complaints.  Furthermore, on separation from 
service, his spine was clinically evaluated as normal.  The 
clinically normal spine findings on separation examination 
are significant in that it demonstrates that trained military 
medical personnel were of the opinion that no chronic low 
back disability was present at that time.  The Board views 
the separation examination report as competent evidence that 
there was no chronic low back disability at that time.  As 
noted earlier, although the veteran was seen for low back 
complaints earlier in service, in order to grant service 
connection there must be a chronic disability resulting from 
any such inservice injury.  Also of significance is the fact 
that at the time of his March 1967 separation examination, 
the veteran did not report any low back complaints and 
reported his present health as "good."  This suggests that 
the veteran himself did not believe that he had any ongoing 
back problems at that time.  

Moreover, a post-service diagnosis of low back disability was 
not rendered until 2006.  Thus, complaints of symptomatology 
and a diagnosis related to the low back was not rendered 
until nearly 40 years after the claimed in-service injury, 
and nearly 39 years after separation from service.  Although 
the record presents valid findings of a current low back 
disability, the span of time between the claimed injury and 
the medical documentation of a low back disability is a 
significant factor that weighs against a claim of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).  In other words, this type of evidence is too remote 
to be causally linked.  Furthermore, none of the 
aforementioned medical evidence links the veteran's low back 
disability to his military service, to include the reported 
injury therein.  As such, there is no evidence of record to 
support a finding that his current low back disability is 
etiologically related to his service or any incident therein.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to his service 
and the reported injuries therein, the negative clinical and 
documentary evidence post-service for nearly 40 years after 
the claimed in-service injury is more probative.  In any 
event, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of low back disability, such post-service 
findings fail to establish any relationship between the 
current disability and service.  A chronic low back 
disability was not manifested during service, or for many 
years thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for low back disability.  Consequently, 
the benefit-of-the-doubt-rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


